Citation Nr: 0711823	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-40 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1955 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  The 
veteran perfected a timely appeal on these claims in November 
2004 and requested a Travel Board hearing.

In December 2004, the veteran filed a claim for service 
connection for residuals of pneumonia.  To date, the RO has 
not adjudicated this claim.  Accordingly, this claim is 
referred back to the RO for appropriate disposition.

In July 2005, the veteran withdrew his Travel Board hearing 
request in a written statement received at the RO.  See 
38 C.F.R. § 20.204 (2006).


FINDING OF FACT

The service medical records do not show bilateral hearing 
loss or tinnitus during active service or for many decades 
thereafter; there is no competent evidence of a nexus between 
bilateral hearing loss or tinnitus and service or any 
incident of such service, to include claimed in-service 
exposure to acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims; the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸ 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

According to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), proper VCAA notice must "precede an initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  Here, the February 2004 VCAA 
notice was furnished to the veteran and his representative 
prior to the June 2004 RO decision that is the subject of 
this appeal.  

Although the RO did not provide the veteran or his 
representative with notice of the Dingess requirements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  As will be explained below in greater detail, 
the preponderance of the evidence is against the veteran's 
claims; thus, any question as to the appropriate disability 
ratings or effective dates to be assigned is moot.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran was offered the opportunity to testify in support of 
his claims at a Board hearing, although he declined to do so.  
The veteran also was provided with May 2004 VA audiology and 
ear nose and throat (ENT) examinations, which contained 
negative nexus opinions relating to the claims on appeal.  
The evidence is adequate to resolve the claims; there is no 
duty to provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard, supra.




Factual Background

A review of the veteran's service medical records indicates 
that he denied any history of ear trouble at his enlistment 
physical examination in October 1955.  Clinical evaluation 
showed his hearing was "15/15" bilaterally (or within 
normal limits).  There were no changes noted in the veteran's 
medical history or clinical evaluation on periodic physical 
examinations in April 1959 and September 1960 or at the 
veteran's separation physical examination in April 1962.  The 
veteran certified in May 1962 that there had been no changes 
in his physical condition between his separation examination 
and his actual date of separation from service.

A review of a copy of the veteran's DD 214 for a period of 
service between April 1959 and May 1962 shows that his 
military occupational specialty (MOS) was as an armorer.

The post-service medical evidence shows that the veteran was 
provided hearing aids by VA in June 2001.  On follow-up VA 
outpatient audiology treatment in May 2002, the veteran 
complained of decreased hearing acuity and constant high-
pitched tinnitus.  His hearing aids were adjusted.

On VA audiology and ENT examinations in May 2004, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
40
60
75
LEFT
10
15
5
55
60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 92 percent in the left ear.  The 
VA audiologist diagnosed bilateral mild to severe 
sensorineural hearing loss from 2000-8000 Hertz.  The VA ENT 
examiner stated that the veteran reported a history of "very 
significant" in-service noise exposure while serving as a 
weapons instructor.  The veteran denied the use of in-service 
ear protection.  The veteran's reported post-service noise 
exposure included the use of a skill saw while working as a 
carpenter.  He experienced bilateral progressive hearing loss 
and bilateral constant tinnitus which was "very loud most of 
the time" and had existed since active service.  Otologic 
examination of the veteran was remarkable.  The VA ENT 
examiner noted that the veteran's audiogram showed 
sensorineural bilateral hearing loss.  This examiner reviewed 
the veteran's service medical records and noted that they 
were negative for either bilateral hearing loss or tinnitus.  
This examiner also noted that the veteran's hearing had been 
normal (15/15) without a complaint of tinnitus at separation 
from service.  The VA ENT examiner determined that, since a 
review of the veteran's service medical records was negative 
for hearing loss and tinnitus, and since the veteran had 
normal hearing at service separation, both the veteran's 
currently diagnosed bilateral hearing loss and tinnitus had 
occurred subsequent to separation from active service.  The 
VA ENT examiner also determined that the most likely etiology 
of the veteran's current bilateral hearing loss and tinnitus 
was presbycusis (or a progressive bilaterally symmetric 
perceptive hearing loss occurring with age).  The VA ENT 
examiner concluded that it was less likely than not that the 
veteran's current bilateral hearing loss and tinnitus was 
related to in-service noise exposure.  The diagnoses were 
bilateral high frequency sensorineural hearing loss and 
bilateral constant tinnitus.

In a statement on his September 2004 Notice of Disagreement, 
the veteran disputed the results of his May 2004 VA 
examination.  He stated that he had not used ear protection 
during service (October 1955 to May 1962) and had significant 
noise exposure associated with training others in the use of 
small arms fire and other weapons.  He also stated that he 
had experienced constant ringing in his ears during active 
service.  In statements on a VA Form 646 dated in September 
2005 and in an Appellant's Brief dated in April 2007, the 
veteran's service representative also disputed the results of 
the veteran's May 2004 VA examination.


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  He has asserted that 
his in-service duties as an armorer exposed him to 
significant acoustic trauma which was manifested by hearing 
loss and tinnitus during and after active service.  The 
veteran's service personnel records confirm that he was an 
armorer.  However, the service medical records are completely 
silent for any complaints of or findings relating to hearing 
loss or tinnitus.  These records demonstrate instead that the 
veteran's hearing was normal, to include upon the service 
separation examination in 1962.  The veteran's earliest 
evaluation or treatment for hearing loss and tinnitus 
occurred when he was diagnosed with bilateral hearing loss 
and tinnitus and fitted with VA hearing aides in 2001, or 
nearly 40 years after service separation in 1962.  With 
respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence]. 

The Board acknowledges that the existence of the veteran's 
currently diagnosed bilateral hearing loss and tinnitus is 
not in dispute.  However, what is missing in this case is 
evidence of a medical nexus between the veteran's currently 
diagnosed bilateral hearing loss and tinnitus and active 
service or any incident of such service, to include exposure 
to acoustic trauma.  The only competent medical opinion of 
record is dated in May 2004 and it conclusively ruled out 
such a medical nexus.  Both the veteran and his service 
representative have criticized this opinion and disagreed 
with the conclusions reached by the VA ENT examiner in May 
2004. However, a review of the examination report shows that 
this examiner reviewed the veteran's service medical records 
and noted correctly that these records were negative for any 
in-service complaints of hearing loss or tinnitus and that 
the veteran's hearing had been normal at service separation.  
The VA ENT examiner then concluded that, because a review of 
the service medical records had been negative for any hearing 
loss or tinnitus, and because the veteran's hearing was 
completely normal at service separation, it was less likely 
than not that the veteran's currently diagnosed bilateral 
hearing loss and tinnitus were related to his in-service 
noise exposure.  Contrary to the assertions made by the 
veteran and his service representative concerning the May 
2004 examination report, it appears comprehensive and the 
opinions reached by the VA ENT examiner were based on a 
thorough review of the veteran's service medical records and 
examination results.  

There is no evidence of "bias" in the May 2004 examiner's 
conclusion or any other reason to question the medical 
opinions reached in that report.  There also is no competent 
contrary opinion of record, and neither the veteran nor his 
service representative can point to any evidence that 
contradicts the VA ENT examiner's May 2004 opinion.  It is 
again pertinent to point out that, in addition to the 
competent opinion that weighs against both claims on appeal, 
a significant lapse in time between service and post-service 
medical diagnosis or treatment also weighs against the 
claims.  Maxso, supra.  In this case, there is no medical 
evidence of hearing loss or tinnitus until almost four 
decades after service. 

The veteran is certainly competent to state whether he 
noticed a decrease in hearing and noise in his ears.  
However, as a layman, he is not competent to diagnose a 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2006), nor is he competent to give an opinion on whether his 
current hearing loss or tinnitus is etiologically related to 
any incident of service, to include exposure to excessive 
noise.   Accordingly, his lay statements are entitled to no 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu, supra.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).









ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


